Case: 13-13517     Date Filed: 06/25/2014    Page: 1 of 8


                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-13517
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 4:13-cr-10002-KMM-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

RODNEY DOSSOU,
a.k.a. Rodney Jean,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (June 25, 2014)

Before WILSON, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      Rodney Dossou appeals his convictions for conspiracy to possess marijuana

with intent to distribute, possession of marijuana with intent to distribute, and
              Case: 13-13517     Date Filed: 06/25/2014   Page: 2 of 8


failing to break to a law enforcement vessel, all while aboard a vessel subject to

United States jurisdiction. Dossou argues that the district court erred by denying

his motion for judgment of acquittal because a reasonable trier of fact could not

find that the evidence established guilt beyond a reasonable doubt. Second,

Dossou also appeals his 97-month total sentence for these convictions, arguing that

the district court erred by applying a two-level reckless endangerment

enhancement. Upon review of the record and consideration of the parties’ briefs,

we affirm.

                                              I.

      We review the denial of a motion for judgment of acquittal by reviewing the

sufficiency of the evidence de novo. United States v. Gari, 572 F.3d 1352, 1359

(11th Cir. 2009). In doing so, we view the evidence in the light most favorable to

the government. United States v. Taylor, 480 F.3d 1025, 1026 (11th Cir. 2007).

“We are bound by the jury’s credibility determinations, and by its rejection of the

inferences raised by the defendant.” United States v. Hernandez, 433 F.3d 1328,

1334 (11th Cir. 2005) (internal quotation marks omitted). No distinction is made

between the weight given to direct or circumstantial evidence. United States v.

Doe, 661 F.3d 550, 560 (11th Cir. 2011). If a reasonable trier of fact could find

that the evidence established guilt beyond a reasonable doubt, the evidence is




                                          2
              Case: 13-13517     Date Filed: 06/25/2014   Page: 3 of 8


sufficient to support a conviction. United States v. Tinoco, 304 F.3d 1088, 1122

(11th Cir. 2002).

      To prove the existence of a conspiracy, the government must establish “that

an agreement existed between two or more persons and that the defendant

knowingly and voluntarily participated in it.” Id. at 1122. Conspiracy may be

inferred when crewmen are on a vessel in which the presence of contraband is

obvious. United States v. Fuentes, 877 F.2d 895, 900 (11th Cir. 1989). The

presence of contraband is obvious if there are large quantities on a small vessel.

Id.

      To support a conviction for possession with intent to distribute, the

government must show that the defendant had (1) knowing (2) possession of drugs

and (3) intent to distribute them. United States v. Faust, 456 F.3d 1342, 1345

(11th Cir. 2006). Possession may be actual or constructive and if the defendant

exercised some measure of dominion or control over the contraband, either

exclusively or in association with others, he constructively possessed it. Tinoco,
304 F.3d at 1123. Moreover, a defendant’s intent to distribute may be inferred

from the quantity of contraband that was seized. Id. In conspiracy and possession

cases involving drug-laden vessels, we have outlined factors to determine whether

the jury may conclude that a defendant was guilty of conspiracy and possession,

including: “(1) probable length of the voyage, (2) the size of the contraband


                                          3
              Case: 13-13517     Date Filed: 06/25/2014    Page: 4 of 8


shipment, (3) the necessarily close relationship between captain and crew, (4) the

obviousness of the contraband, and (5) other factors, such as suspicious behavior

or diversionary maneuvers before apprehension, attempts to flee, inculpatory

statements made after apprehension, witnessed participation of the crew, and the

absence of supplies or equipment necessary to the vessel’s intended use.” Id. at

1123. Once a large quantity of contraband is shown to have been present on a

vessel, the government’s remaining burden of showing that the crew knowingly

participated in the drug smuggling operation is “relatively light.” Id. (internal

quotation marks omitted). In fact, the government can meet its remaining burden

by proving any one of the other remaining factors. Id.

      On appeal, Dossou argues that the district court erred by denying his motion

for a judgment of acquittal as to the conspiracy and possession counts, maintaining

that his “mere presence” aboard the Alfa Omegar was insufficient to support a jury

verdict, and that there was no evidence he threw the packages overboard or knew

that they contained marijuana. The government argues that the evidence was

sufficient to establish that Dossou knowingly possessed the marijuana with intent

to distribute, and the fact that Dossou tried to hit the Coast Guard vessel twice and

fled from law enforcement for six hours is more than sufficient to show that he

aided and abetted in the possession charge. With respect to the conspiracy, Dossou

argues that there was no evidence he had any agreement with the co-conspirators


                                          4
              Case: 13-13517    Date Filed: 06/25/2014   Page: 5 of 8


concerning the packages of marijuana, while the government explains that there

was testimony that at least two people were on the Alfa Omegar’s deck during the

pursuit and two people threw marijuana off the back of the vessel. Also, Dossou

captained the vessel at various times during its flight from law enforcement and

attempted to hit the Coast Guard’s vessel twice, which was sufficient to show that

Dossou knew of the conspiracy and participated in it. Further, a jury could

reasonably infer that 200 kilograms of marijuana aboard a small boat would have

been obvious to Dossou, particularly after the crew began dumping it overboard,

again demonstrating that Dossou knew of and participated in the conspiracy.

      Upon review, the evidence was sufficient to show that Dossou conspired and

substantively possessed marijuana with intent to distribute. Dossou was more than

“merely present” on the Alfa Omegar—he was the captain of a small sailing vessel

containing over 200 kilograms of marijuana, and evaded law enforcement officers

for several hours. The amount of marijuana on the Alfa Omegar would be

considered “obvious” for the purposes of inferring Dossou’s knowledge of the

drugs, constructive possession of the drugs, and participation in a conspiracy. See

Fuentes, 877 F.2d at 900. The amount of contraband recovered was also sufficient

to infer intent to distribute. Tinoco, 304 F.3d at 1123. Moreover, because a large

amount of contraband was recovered, Dossou’s eight hour flight and evasive

maneuvering was sufficient to prove that Dossou knowingly participated in a drug


                                         5
                 Case: 13-13517       Date Filed: 06/25/2014        Page: 6 of 8


conspiracy. Id. Given these facts, a jury could reasonably conclude beyond a

reasonable doubt that Dossou both conspired and substantively possessed

marijuana with intent to distribute. Therefore, the district court did not err by

denying Dossou’s motion for judgment of acquittal and we affirm.

                                                II.

       With respect to Dossou’s argument that a sentencing enhancement was

improperly applied, we review a district court’s refusal to consider the merits of

untimely objections to the Presentence Investigation Report (PSI) for abuse of

discretion. United States v. Edouard, 485 F.3d 1324, 1351 (11th Cir. 2007). A

party must state any objections within 14 days after receiving the PSI. Fed. R.

Crim. P. 32(f)(1). Absent a showing of good cause, see Fed. R. Crim. P.

32(i)(1)(D), the district court does not abuse its decision when refusing to consider

the merits of an untimely objection. See Edouard, 485 F.3d at 1351.

       We review the district court’s application of the Sentencing Guidelines de

novo. United States v. Newman, 614 F.3d 1232, 1235 (11th Cir. 2010). The

Guidelines provide for a two-level enhancement “[i]f the defendant recklessly

created a substantial risk of death or serious bodily injury to another person in the

course of fleeing from a law enforcement officer.” 1 U.S.S.G. § 3C1.2.



       1
         “Reckless” is defined as “a situation in which the defendant was aware of the risk
created by his conduct and the risk was of such a nature and degree that to disregard that risk
                                                 6
                Case: 13-13517        Date Filed: 06/25/2014       Page: 7 of 8


       Dossou argues that the district court erred in applying this enhancement

because he did not recklessly maneuver the Alfa Omegar, attempt to “ram” into the

Coast Guard’s vessel, or place the Coast Guard officers at substantial risk of

serious bodily injury. Also, Dossou cites several unpublished and cases from other

circuits in which “reckless” behavior involved seemingly more egregious conduct

than Dossou’s. The government argues that the district court did not err by

dismissing Dossou’s objection to the reckless endangerment enhancement as

untimely, because Dossou failed to show good cause for the untimeliness of his

objection. Even if the objection was timely, the enhancement was proper because

the Coast Guard vessel had to avoid potential collisions caused by the Alfa

Omegar.

       Upon review, Dossou’s counsel received a draft disclosure of the PSI on

June 28, 2013, and Dossou filed his written objections twenty-five days later, on

July 23, 2013. Dossou’s written objections were untimely and he failed to provide

any explanation for their untimeliness. See Fed. R. Crim. P. 32(f)(1). Even on

appeal, he offers no justification for the delay, arguing that the district court

reached the merits of his objection. Because Dossou failed to show good cause,




constituted a gross deviation from the standard of care that a reasonable person would exercise in
such a situation.” U.S.S.G. §§ 2A1.4, cmt. n.1; see cmt. n.2.


                                                7
              Case: 13-13517     Date Filed: 06/25/2014    Page: 8 of 8


the district court did not abuse its discretion by dismissing Dossou’s objection as

untimely. Edouard, 485 F.3d at 1351.

      Moreover, the district court did not err in its alternative ruling on the merits.

Both times the Coast Guard’s small boat attempted to pull alongside the Alfa

Omegar, Dossou attempted to run into the Coast Guard’s boat. Attempting to steer

a sailing vessel into a soft-hulled vessel with people aboard constitutes reckless

disregard for the safety of the individuals aboard both vessels. See U.S.S.G.

§ 3C1.2, cmt. n.2. Dossou’s behavior constituted a “gross deviation” from the

standard of care that a reasonable person would exercise. Id. Accordingly, the

district court did not err by applying a two-level reckless endangerment

enhancement on the merits.

      AFFIRMED.




                                           8